 Case 19-00564         Doc 60   Filed 03/11/21 Entered 03/11/21 16:22:36   Desc Main
                                 Document     Page 1 of 11



                  IN THE UNITED STATES BANKRUPTCY COURT
                   FOR THE NORTHERN DISTRICT OF ILLINOIS
                             EASTERN DIVISION


 In re:                                         Chapter 7

 MACK INDUSTRIES, LTD., et al.,                 Bank. Case No.: 17-09308
                                                (Jointly Administered)
          Debtors.
                                                Hon. Carol A. Doyle

 RONALD R. PETERSON, as chapter 7
 trustee for MACK INDUSTRIES, LTD.,

          Plaintiff,
                                                Adv. Case No.: 19-00564
 v.

 ILLINOIS DEPARTMENT OF
 REVENUE,

          Defendant.



                    DEFENDANT’S REPLY IN SUPPORT OF ITS
                   MOTION TO DISMISS AMENDED COMPLAINT

          The Defendant Illinois Department of Revenue (“IDOR”), by its attorney

Kwame Raoul, Illinois Attorney General, in support of its motion to dismiss the

Amended Complaint of the Plaintiff, Ronald Peterson (“Trustee”), as chapter 7

trustee for Mack Industries, Ltd. (“Debtor”), replies as follows:


The Subject Matter Jurisdiction of the Bankruptcy Court is Not in Dispute

          It should be made clear that IDOR does not argue that this Court lacks

jurisdiction to hear a claim brought against it by a bankruptcy trustee under

§ 544(b). IDOR’s sovereign immunity has no doubt been waived as to an action
                                            1
    Case 19-00564      Doc 60     Filed 03/11/21 Entered 03/11/21 16:22:36               Desc Main
                                   Document     Page 2 of 11



under § 544(b) in this case, likely under more than one legal theory, and most

clearly by IDOR filing a claim against the Debtor. However, in no way do any of

these actions or waivers affect the ability of IDOR to assert the limitations set forth

in the State Lawsuit Immunity Act, 745 ILCS 5/1 et seq., and the Court of Claims

Act, 705 ILCS 505/1 et seq., with respect to the actual creditor requirement under

§ 544(b) for claims brought under the Illinois Uniform Fraudulent Transfer Act

(“IUFTA”), 740 ILCS 160/1 et seq. See In re Equip. Acquisition Res., Inc., 742 F.3d

743 (7th Cir. 2014) (hereinafter “EAR”). 1

        In EAR, the Seventh Circuit found that the waiver of federal sovereign

immunity in § 106(a) as to the action brought by a debtor in possession 2 under

§ 544(b) against the United States did not extend to applicable non-bankruptcy law

utilized under § 544(b), where federal sovereign immunity barred suits against

United States arising out of the IUFTA. The failure in EAR was not sovereign

immunity or jurisdiction to the action under § 544(b), but the lack of an actual

creditor who could bring an action against the United States as of the petition date.

        This result does not change if instead of § 106, the source of IDOR’s waiver of

sovereign immunity is waiver by ratification as expressed in Katz. 3 One bankruptcy

court writing post-Katz, but prior to EAR, observed the following regarding the

applicability of § 544(b) to states:



1 As previously disclosed in its motion, IDOR has omitted citations to cases contrary to the holding in
EAR as it is binding in this Circuit.
2 The fact that the plaintiff in EAR was the debtor in possession, while here the plaintiff is a chapter

7 trustee is a distinction without a difference, as the debtor-in-possession in EAR was exercising the
powers of a trustee pursuant to § 1107(a). See EAR, 742 F.3d at 745 n.1.
3 Cent. Virginia Cmty. Coll. v. Katz, 546 U.S. 356 (2006).


                                                   2
 Case 19-00564     Doc 60      Filed 03/11/21 Entered 03/11/21 16:22:36   Desc Main
                                Document     Page 3 of 11



      Section 544(b)—which provides no substantive rights but instead creates a
      status—thus permits the trustee to invoke the substantive rights of an
      unsecured creditor under one of the fifty State's applicable laws. Accordingly,
      it is a “uniform” law to the extent that it allows a trustee to invoke various
      state laws, but it is not a uniform law on the subject of bankruptcies of the
      type for which the States agreed not to assert their sovereign immunity by
      joining in the plan of Convention. While the States implicitly waived
      sovereign immunity with respect to federally-created bankruptcy causes of
      action, it does not follow that they agreed to subject themselves to state-
      created causes of action simply because the suit is brought in a bankruptcy
      court. Had the Trustee brought suit under § 548, the federal statute for
      avoidance of fraudulent transfers, the result here would be different because
      § 548 is a uniform law on the subject of bankruptcies. The Katz Court noted
      that not every law labeled a “bankruptcy” law could, consistent with the
      Bankruptcy Clause, properly impinge upon state sovereign immunity.
      Section 544(b) is such a law that cannot, consistent with the Bankruptcy
      Clause, impinge upon state sovereignty.

In re Ginn-La St. Lucie Ltd., LLLP, 2010 WL 8756757, at *5 (Bankr. S.D. Fla.

2010). And finally, the result is the same if IDOR’s waiver is premised on the filing

of its proof of clam. See In re Grubbs Const. Co., 321 B.R. 346 (Bankr. M.D. Fla.

2005) (holding that while filing a claim in the bankruptcy waived the state’s

sovereign immunity for purposes of § 544(b), it did not displace the actual creditor

requirement under Florida law which was a predicate to bringing the state law

fraudulent transfer action).


The Trustee is Not Required to Bring This Action in the Court of Claims

      In sections 2.2 and 2.3 of his Response, the Trustee misinterprets IDOR’s

argument as one advocating for the “exclusive” jurisdiction of the Court of Claims

over this action. This conflates IDOR’s position, which is the natural extension of

the Seventh Circuit’s holding in EAR to the suits brought under § 544(b) against the

state of Illinois. Under applicable law, a claim against the state founded in the


                                           3
 Case 19-00564      Doc 60    Filed 03/11/21 Entered 03/11/21 16:22:36       Desc Main
                               Document     Page 4 of 11



IUFTA must be brought in the Court of Claims. However, IDOR is not suggesting

that the Trustee must bring this suit in the Court of Claims, but that he must

identify a creditor that on the petition date could have brought suit against IDOR

under the IUFTA in the Court of Claims. “If there are no creditors against whom

the transfer is voidable under the applicable law, the trustee is powerless to act

under section 544(b)(1).” EAR, 742 F.3d at 746, quoting 5 Collier on Bankruptcy ¶

544.06[1] (Alan N. Resnick & Henry J. Sommer eds., 16th ed.2013). Therefore,

under EAR, just as federal sovereign immunity barred a claim brought against the

United States under the IUFTA, where the state of Illinois is a defendant to an

action under the IUFTA the actual creditor requirement is limited by the State

Lawsuit Immunity Act and the Court of Claims Act. The Trustee therefore must

identify a creditor who could assert a claim within those limits.

      Finally, the Trustee’s argument that because the 2-year limitation to bring

suit in the Court of Claims also acts a pre-requisite to jurisdiction it is not a

“traditional statute of limitation” that can therefore operate to bar this action again

ignores the holding in EAR, and would defeat the entire notion the actual creditor

requirement of § 544(b). The Trustee cannot step into the shoes of a creditor whose

claim against the State is been barred as of the petition date. IDOR does not contest

that § 546 allows for the Trustee in this case bring any avoidance action within 2

years of the petition date, however whether that action is brought on day 1 of the

bankruptcy case, or as here, day 728, if an actual creditor could not have brought

this action against the state as of the petition date, neither can the Trustee.



                                            4
 Case 19-00564      Doc 60    Filed 03/11/21 Entered 03/11/21 16:22:36      Desc Main
                               Document     Page 5 of 11




American Residential Did Not Hold a Valid Claim on the Petition Date

      The Trustee also argues that the claims pleaded in the Amended Complaint

are within the limitations set for in the Court of Claims Act. Again, the relevant

limitations set forth in that act are as follows:

      Every claim cognizable by the Court and not otherwise sooner barred
      by law shall be forever barred from prosecution therein unless it is
      filed with the Clerk of the Court within the time set forth as follows:
          …
          (h) All other claims must be filed within 2 years after it first
          accrues, saving to minors, and persons under legal disability at the
          time the claim accrues, in which case the claim must be filed within
          2 years from the time the disability ceases.

705 ILCS 505/22 (emphasis added). The Trustee correctly points out that the 2-year

limitation begins on the accrual of the claim, and IDOR concedes that the transfer

date does not always equal the date a claim accrues for the purposes of the 2-year

limitation on bringing in action against the state in the Court of Claims (although,

it does here). Of course, the date a claim accrues will depend on the applicable law

under which that claim is asserted.

      The Trustee argues that, as of the petition date, American Residential could

have brought a timely action in the Court of Claims due to the 1-year discovery

limitation applicable to actions brought under § 5(a)(1) of the IUFTA. See 740 ILCS

160/10(a). There are two problems with this argument. First, there is no allegation

of this late “discovery” is in the Amended Complaint. This alone is fatal, as

timeliness is an essential element of any action brought under the Court of Claim

Act, and the burden is on the plaintiff to plead that the action is timely. Reyes v. Ct.

of Claims of State of Ill., 299 Ill. App. 3d 1097, 1103, 702 N.E.2d 224, 229 (1998).
                                            5
 Case 19-00564      Doc 60    Filed 03/11/21 Entered 03/11/21 16:22:36       Desc Main
                               Document     Page 6 of 11



      However, even if the limitations in the Court of Claims Act function as a

traditional statute of limitation, this late “discovery” by American Residential is

outright contradicted by those allegations contained in the Amended Complaint. As

the Seventh Circuit has explained, “when a statute of limitations does not begin to

run until ‘discovery,’ the discovery referred to is merely discovery that the plaintiff

has been wrongfully injured.” Fid. Nat. Title Ins. Co. of New York v. Howard Sav.

Bank, 436 F.3d 836, 839 (7th Cir. 2006). In ¶¶ 25-36 of the Amended Complaint, the

Trustee alleges conduct beginning in 2014 that alone would have put American

Residential on notice that it has been injured, including direct statements that the

Debtor would “transfer its assets to related entities for nothing in return to hinder

American Residential’s ability to exercise its legal remedies as a creditor or

otherwise.” But, at the very least, “discovery” would have occurred sometime before,

but at no time after, American Residential filed suit against the Debtor on March

21, 2016––more than one year before the bankruptcy was filed.

      While failure to plead sufficient facts to overcome all potential limitations

defenses does not usually warrant dismissal under FRCP 12(b)(6), an exception to

this rule exists where the “allegations of the complaint itself set forth everything

necessary to satisfy the affirmative defense, such as when a complaint plainly

reveals that an action is untimely under the governing statute of limitations.”

United States v. Lewis, 411 F.3d 838, 842 (7th Cir. 2005), as amended on denial of

reh'g and reh'g en banc (Aug. 11, 2005). Dismissal is appropriate where a plaintiff

“pleads [oneself] out of court by alleging facts that are sufficient to establish the



                                            6
     Case 19-00564           Doc 60       Filed 03/11/21 Entered 03/11/21 16:22:36                      Desc Main
                                           Document     Page 7 of 11



defense.” Hollander v. Brown, 457 F.3d 688, 691, n.1 (7th Cir. 2006). Therefore, as

the complaint alleges transfers that occurred more than 2 years before the petition,

and “discovery” by American Residential no later than 1 year before the petition, all

claims alleged in the complaint are untimely.


Internal Revenue Service Did Not Hold a Valid Claim on the Petition Date

           The use of the Internal Revenue Service (“IRS”) as the golden creditor raises

two important questions. First, can the Trustee step into the shoes of the IRS and

cloak himself in the powers of the federal sovereign to defeat a state’s own

sovereignty? And, if yes, could the IRS have even brought an action based on solely

the IUFTA against the State of Illinois as of the petition date?

           As to the first issue, IDOR is aware of no case law directly on point, however,

there are several cases in which the bankruptcy court has been asked to decide

whether a Trustee can use the IRS as the triggering creditor to extend the look-back

period on avoidable transfers under state fraudulent conveyance laws. 4 And while

the federal government has opposed this practice, 5 bankruptcy courts have

increasingly accepted this application. However, no court has addressed whether a

Trustee can utilize the federal government as a creditor to defeat the sovereignty of

a state. This answer must be no. To allow a trustee to exercise such power would be

direct affront to state sovereignty, and one for which goes beyond the scope of the

states’ waiver under Katz.



4
    See, e.g., In re Kaiser, 525 B.R. 697 (Bankr. N.D. Ill. 2014).
5
    See, e.g., Doc. 6 at 5 n.4, Peterson v. Internal Revenue Service, 19-ap-00552 (Bankr. N.D. Ill.).

                                                             7
    Case 19-00564        Doc 60       Filed 03/11/21 Entered 03/11/21 16:22:36                   Desc Main
                                       Document     Page 8 of 11



        But even if this Court finds that the Trustee can utilize the IRS as a

triggering creditor without limitation, the Amended Complaint still fails. Here, the

Amended Complaint does not seek relief under I.R.C. §§ 6901 or 6502, or any

federal statute. 6 The Trustee only brings claims under the IUFTA. And even if the

Trustee can cloak himself in the powers of the federal sovereign, and step into the

shoes of the IRS in an action brought against the state under the IUFTA, he would

still be subject to all the same limitations imposed by the Court of Claims Act. This

is because the general rule 7 that the United States is not bound by a state statute of

limitations does not apply where the state statute provides a time limitation as an

element of a cause of action. United States v. State of Cal., 655 F.2d 914, 918 (9th

Cir. 1980). As explained above, Illinois courts have held that the time limitations in

the Court of Claims Act are a prerequisite to asserting a claim against the state.

Klopfer v. Ct. of Claims, 286 Ill. App. 3d 499, 505, 676 N.E.2d 679, 683 (1997), citing

Fredman Bros. Furniture Co. v. Dep't of Revenue, 109 Ill. 2d 202, 209, 486 N.E.2d

893, 895 (1985).

        If the IRS sought to assert a claim solely based upon the IUFTA, it too would

have been limited by the Court of Claims Act.

        The federal government, like any other plaintiff, must meet all elements of
        any applicable cause of action the bitter as well as the sweet. The government
        may not fashion for itself a unique cause of action by selecting from the
        various elements of a given state statutory cause of action only those legal
        requirements which are not related to state sovereign immunity
        considerations…Considerations of sovereign immunity, like considerations of


6
  But to the extent that the Court so construes the Amended Complaint, IDOR stands on its arguments regarding
intergovernmental tax immunity as set forth in its motion.
7
  See United States v. Summerlin, 310 U.S. 414 (1940).

                                                        8
    Case 19-00564         Doc 60       Filed 03/11/21 Entered 03/11/21 16:22:36                       Desc Main
                                        Document     Page 9 of 11



         federal supremacy, cannot create a cause of action where none exists under
         state law.

United States v. State of Cal., 655 F.2d at 919. By the petition date, the time for the

IRS to assert a claim would have run, 8 and it cannot be revived by the Trustee. To

the extent the IRS could have avoided the limitations set forth in the Court of

Claims Act, it would have needed to utilize the relevant sections of the Internal

Revenue Code or proceed under an applicable federal statute. As the Trustee here

only seeks relief under the IUFTA, the Trustee’s claims must fail, even in the shoes

of the IRS, for the exact same reasons the claims of American Residential fail.


The Trustee’s Policy Arguments are Misguided

         As a final matter, the Trustee makes a policy appeal and attempts to paint

IDOR as a creditor that received the benefit of the bad acts of the McClellands.

While this policy argument is not particularly relevant to IDOR’s pending motion, it

is also not exactly accurate. That is because the Debtor very likely received

equivalent value for the individual income tax payments made on account of James

K. McClelland. By default, a corporation is responsible for paying its own income

taxes, however, if eligible, a corporation’s shareholder can elect “S Corporation”

status and have the corporate income passed through to its shareholders. That

appears to be exactly what happened here. Not only did the election remove the

Debtor’s obligation to pay state income taxes, it also reduced the tax rate imposed



8
 While courts have recognized that the IRS may not be subject to limitations set for in state fraudulent transfer laws,
where the assertion of that claim against the state requires timely filing in the Court of Claims as a condition
precedent to the claim, the rule of Summerlin would not apply. See Bresson v. Comm'r, 213 F.3d 1173 (9th Cir.
2000).

                                                          9
 Case 19-00564     Doc 60    Filed 03/11/21 Entered 03/11/21 16:22:36      Desc Main
                             Document      Page 10 of 11



on the Debtor’s income, as the corporate income tax rate in Illinois for the period in

question was 7%, while the individual income tax rate was only 5%, resulting in a

net savings to Debtor. It is clear that the Debtor received equivalent value for

paying the McClellands’ taxes to the extent it covered taxes attributable to the

Debtor’s income. See Janssen v. Reschke, 2020 WL 1166221 (N.D. Ill. 2020), on

reconsideration in part, 2020 WL 6044284 (2020) (“corporations that elected to be

taxed as S corporations received reasonably equivalent value in exchange for tax

distributions made to reimburse shareholders for reporting the corporations’ profits

on their individual tax returns.”) While this issue is not ripe for examination by the

Court at this time, it will be forthcoming if the IDOR motion is denied.


Conclusion

      For all the reasons set forth above, and previously stated in its motion, IDOR

requests that the Court dismiss the Amended Complaint with prejudice.



DATE: March 11, 2021                    ILLINOIS DEPARTMENT OF REVENUE

                                        BY: KWAME RAOUL
                                        Illinois Attorney General

                                        BY:    /s/ Robert O. Lynch
                                               ROBERT O. LYNCH
                                               Assistant Attorney General
                                               Illinois Attorney General’s Office
                                               100 W. Randolph St., 13th Floor
                                               Chicago, IL 60601
                                               T: (312) 814-5195
                                               F: (312) 814-3589
                                               robert.lynch2@illinois.gov



                                          10
 Case 19-00564     Doc 60    Filed 03/11/21 Entered 03/11/21 16:22:36     Desc Main
                             Document      Page 11 of 11



                            CERTIFICATE OF SERVICE

      I, Robert O. Lynch, an attorney, hereby certify that on March 11, 2021, I
caused a copy of the DEFENDANT’S REPLY IN SUPPORT OF ITS
MOTION TO DISMISS AMENDED COMPLAINT to be served electronically
through the Court’s CM/ECF system upon the parties listed below.


                                                    /s/ Robert O. Lynch

Service Via CM/ECF

   •   Ariane Holtschlag aholtschlag@wfactorlaw.com,
       bharlow@wfactorlaw.com;gsullivan@ecf.inforuptcy.com;holtschlagar43923@n
       otify.bestcase.com
   •   Robert Lynch robert.lynch2@illinois.gov, boblynchecf@gmail.com
   •   Jeffrey K. Paulsen jpaulsen@wfactorlaw.com,
       bharlow@wfactorlaw.com;jpaulsen@ecf.inforuptcy.com
   •   Justin R. Storer jstorer@wfactorlaw.com, bharlow@wfactorlaw.com




                                         11
